[Cite as State v. Brown, 2014-Ohio-4626.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2014-01-005

                                                  :            DECISION
  - vs -                                                        10/20/2014
                                                  :

BENJIE PAULINE BROWN,                             :

        Defendant-Appellant.                      :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 13CR29183



David P. Fornshell, Warren County Prosecuting Attorney, Derek Faulkner, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Gray & Duning, Neal W. Duiker, 130 East Mulberry Street, Lebanon, Ohio 45036, for
defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Warren County Court of Common Pleas, and upon a brief and amended brief filed by

appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Benjie Pauline Brown, has filed a brief with
                                                                      Warren CA2014-01-005

this court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists three potential errors "that might arguably support the

appeal," Anders at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies that

a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.